Citation Nr: 0100681	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
PTSD.

In May 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

The Board is aware that the veteran was diagnosed with "Rule 
out adjustment reaction with depressed mood" in a May 1991 
VA outpatient treatment report and, in the informal hearing 
presentation, the veteran's representative has labeled the 
claim on appeal as service connection for an acquired 
psychiatric disorder, including PTSD.  The Board finds that 
the only issue on appeal is that of service connection for 
PTSD.  First, the veteran has made it clear that he is 
seeking service connection for PTSD only.  He has not stated 
at any time that he wishes to file a claim for a psychiatric 
disorder, other than PTSD.  Additionally, the RO has 
adjudicated only the veteran's claim for service connection 
for PTSD under the law and regulations that pertain 
specifically to PTSD.  Therefore, any other claim for service 
connection for a psychiatric disorder, other than PTSD, would 
not properly be on appeal.  The only issue on appeal is that 
of service connection for PTSD.


FINDING OF FACT

There is no competent evidence of a diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam from June 1968 to June 1969.  
He was awarded the Combat Action Ribbon, the National Defense 
Service Medal, the Vietnam Service Medal with one star, and 
the Vietnam Campaign Medal with device.

A May 1991 VA outpatient treatment report shows the veteran 
was seen for an evaluation for depression and alcoholism.  
The veteran stated he had been depressed for five months due 
to the lack of employment in construction for one year.  He 
described himself as getting emotional and crying some times 
and feeling unmotivated.  The veteran admitted to life-long 
alcoholism.  The examiner entered a diagnosis of alcohol 
abuse and to rule out adjustment reaction with depressed 
mood.  The examiner referred the veteran for a psychiatric 
consultation.

A May 1991 VA psychiatric consultation report shows the 
examiner stated the veteran was not interested in any 
treatment for alcoholism.

A February 1999 VA psychiatric evaluation report shows the 
veteran reported he was stationed in a high combat area and 
that the base was often shelled.  He stated that he never 
knew when the shelling was going to occur, which caused him 
to live in a constant state of stress.  The veteran reported 
he had a one-month period of perimeter patrol, which he 
stated was also very stressful because he felt vulnerable, 
and felt that something horrible could happen to him at any 
time.  The examiner noted he did not describe any specific 
traumatic event, where he actually witnessed a death or 
serious injury.  Additionally, the examiner noted that the 
veteran did not describe recurrent and intrusive 
recollections of his experiences.  The veteran stated he 
generally tried to remember the good experiences, but 
sometimes he remembered the bad ones, as well.  The veteran 
denied feeling that a traumatic event was recurring.  At one 
point he stated he had flashbacks, but the examiner noted 
that when asked about the flashbacks, the veteran stated that 
these were times when he would thinks about what happened in 
Vietnam and remembered his experiences there.

The examiner stated that the veteran did not describe any 
intense psychological distress at exposure to internal and 
external cues that symbolize a traumatic event.  The veteran 
reported his heart would jump when he heard helicopters.  He 
did not report particular efforts to avoid thoughts, feelings 
or conversations associated with the trauma.  In fact the 
examiner noted the veteran stated he often watched war movies 
and westerns.  The veteran reported some diminished interest 
or participation in significant activities.  The examiner 
noted it did not appear to him that this was related to the 
veteran's Vietnam experiences, but due to other factors, 
which he stated would be addressed later in the evaluation.

The veteran denied a feeling of detachment or estrangement 
from others and stated he generally got along well other 
people.  He noted there is always a part of him that was on 
guard and leery of the motives of others.  The veteran 
reported some problems with falling and staying asleep and 
denied any irritability or angry outbursts.  He stated that 
other people say that he does this, and other people tell him 
he is out of line at times; however, he stated he did not 
agree with these people and could give no examples of such 
behavior.

The examiner stated when he asked the veteran what 
difficulties he had that he attributed to his Vietnam 
experiences, the veteran's first response was, "I drink a 
lot."  When asked more about his alcohol use, the veteran 
stated that he had been drinking since he returned from 
Vietnam.  He reported he was not exactly sure how much he 
drank, but he noted he would drink throughout the day.  The 
veteran noted he had never maintained sobriety outside of a 
structured setting.  He stated he had lost many jobs due to 
his alcoholism. 

The examiner stated that the veteran reported he was 
depressed and described the feeling as not feeling like doing 
anything.  The examiner stated that no further psychological 
testing was deemed necessary.  He entered a diagnosis of 
alcohol dependence under Axis I and no diagnosis under Axis 
II.  The examiner stated he did not believe that the veteran 
had PTSD and in fact stated the did not meet any of the 
criteria for this diagnosis.  He noted the veteran had some 
social and occupational impairment in functioning; however, 
he stated he felt it was directly attributable to the 
veteran's alcohol dependence.

In a July 1999 letter from the veteran's spouse, she stated 
the veteran had nightmares and would scream in his sleep, but 
would not remember such occurrences when informed of them.  
She stated the veteran would "run" in his sleep and would 
wake her up, whispering orders to her about where they needed 
to go.  The veteran's spouse stated the veteran drank to keep 
from feeling.  She noted he was unable to keep a job for very 
long.  The veteran's spouse stated the veteran would never 
talk about being in Vietnam and when asked why, he would tell 
her that there was not much to report.  She stated when they 
would go out to a restaurant, he would always have to sit 
where his back was against a wall.

In July 1999 statement submitted by the veteran, he stated 
that while he was in Vietnam, he was brought under constant 
mortar, rocket, and artillery attacks, which killed and 
maimed men.  He stated he was used as a convoy escort and 
assisted in graves registration.  The veteran stated he 
filled body bags.

In May 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
testified he was stationed in Vietnam for 13 months.  He 
stated he had never received treatment for PTSD, had not been 
diagnosed with PTSD, nor was on medication for PTSD.  The 
veteran stated he got along very well with his family and 
neighbors and denied that large crowds bothered him.  He 
stated he would check the perimeter of his home and property 
regularly.  The veteran testified his last full-time job was 
five to six year prior.  He noted he had been fired from jobs 
because of alcohol.  When asked why he felt he had PTSD, the 
veteran stated when he dreamed, he would not remember his 
dreams but that his spouse would tell him about it.  He 
stated his nightmares occurred weekly.  The veteran stated he 
had difficulty sleeping.

The veteran's spouse stated that she felt the veteran did not 
understand what PTSD was.  She stated when they first got 
married (three years prior), the veteran started having 
nightmares, which made her realize he had issues.  The 
veteran's spouse testified the veteran was unable to hold a 
job and that he had difficulty getting along with his 
siblings.  She stated his siblings would state that the 
veteran was difficult to be around because he would get so 
angry.  She stated the veteran did not do much during the day 
and would just watch television.  The veteran's spouse stated 
the veteran could not manage money or remember dates.  She 
stated he had received treatment at the VA medical facility 
in Sepulveda, California in November and December 1999 for 
counseling.

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

To establish eligibility for service connection for PTSD, 
there generally must be (1) a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred: and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 3.304(f) 
(2000).

If the claimed stressor is related to combat, service 
department evidence that the veteran was engaged in combat or 
received "the Purple Heart, Combat Infantryman Badge, or 
similar citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in[-
]service stressor."  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in his claim.  The 
Board is aware that the veteran has not alleged that he has 
received any private medical treatment-only VA treatment, 
which records have been associated with the claims file.  The 
veteran has not alleged that there any additional medical 
records related to his service-connected disabilities that VA 
has not already obtained.

The Board must point out that at the May 2000 RO hearing, the 
veteran's spouse stated the veteran had received treatment at 
the VA medical facility in Sepulveda, California in late 
1999.  The record reflects the Hearing Officer attempted to 
obtain such records.  In a May 2000 VA Form 119, Report of 
Contact, the VA employee stated that there was no admission 
or nonadmission records at the VA medical facility in 
Sepulveda from January 1998 to the present.  At the RO 
hearing, the veteran stated specifically that the treatment 
was at that location and denied that he had received 
treatment at the VA medical facility in Los Angeles, 
California.  Regardless, at the RO hearing, the veteran 
testified that he had never been diagnosed with PTSD, and 
thus the Board finds that the RO need not continue to seek 
the alleged VA records because even if they were obtained, 
they would not assist in the veteran's claim for service 
connection for PTSD.

In accordance with its duty to assist, the RO has had the 
veteran undergo a VA examination related to claim for service 
connection for PTSD.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for PTSD.  As stated above, 
one of the requirements for eligibility for service 
connection for PTSD is a current medical diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  Without such diagnosis, the claim 
fails.  Here, the veteran has not brought forth any evidence 
of a diagnosis of PTSD.  In fact, there is evidence to the 
contrary.  When examined by a VA psychiatrist, the 
psychiatrist made a specific determination that the veteran 
did not have PTSD.  Such evidence is against the veteran's 
claim, and there is no competent evidence to refute the VA 
psychiatrist's opinion.

The Board is aware that the veteran has received a Combat 
Action Ribbon, which would indicate that he engaged in 
combat.  Thus, the Board concedes that the veteran engaged in 
combat.  However, the veteran's claim fails because he has 
not brought forth evidence of a disability of PTSD as a 
result of such combat, which is a requirement for the grant 
of service connection for PTSD.  See 38 C.F.R. § 3.304(f).

Because the evidence establishes that the veteran does not 
have PTSD, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Although the veteran and his spouse have alleged in both 
statements and testimony that they believe the veteran has 
PTSD, they are lay people, and their opinions are not 
competent to establish a medical diagnosis of PTSD.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
it appreciated the veteran's honest testimony that he had 
never been diagnosed with PTSD, hospitalized for PTSD, or 
been on medication for PTSD.

The Board notes that the veteran has alleged that the 
psychiatric evaluation was inadequate and has asked for an 
additional evaluation.  Since the reported findings in the 
February 1999 psychiatric evaluation report speak for 
themselves, and it is not shown that the evaluation was in 
some way incorrectly prepared or that the VA psychiatrist 
failed to address the appropriate findings, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  The mere fact that the 
medical findings entered in the evaluation report are adverse 
to the veteran is not sufficient to warrant additional 
development.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for PTSD is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

